Citation Nr: 9903102	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Timeliness of Appeal.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which determined that the veteran had not perfected a timely 
substantive appeal to the rating decision of May 23, 1994.

The record also shows that the veteran perfected an appeal to 
a March 1997 rating decision which denied his claim of 
entitlement to a disability rating in excess of 10 percent 
for his post-traumatic stress disorder (PTSD).  However, in a 
January 1998 Hearing Officer's Decision, the veteran's 
disability rating for his PTSD was increased to 100 percent, 
effective August 1, 1996.  As this is the maximum rating 
allowed under the law, this issue is no longer before the 
Board.  See 38 C.F.R. §  4.130, Diagnostic Code 9400; see 
also AB v. Brown, 6 Vet. App. 35 (1993).

A personal hearing was held before the RO in October 1997, a 
transcript of which is of record.  However, at this hearing 
the veteran and his representative only addressed the 
veteran's claim of entitlement to an increased rating for his 
PTSD.  They specifically stated that they were not going to 
discuss the timeliness of appeal issue, and that they wanted 
that issue to go forward to the Board for a decision.

By a letter dated in February 1998, the veteran was notified 
that the rating for his PTSD was increased from 10 percent to 
100 percent disabling and that payment in the amount of 
$2,113.00 monthly would start effective September 1, 1996.  
The next communication added to the record is a statement 
dated in October 1998 by which the veteran's representative 
asserted that the issue on appeal was entitlement to an 
earlier effective date for the veteran's increased disability 
rating of 100 percent for his PTSD.  However, despite the 
representative's contentions, this issue has not been 
adjudicated below and is not on appeal before the Board.  
Therefore, it is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  When the veteran submitted his initial claim of 
entitlement to service connection for PTSD in August 1992, 
his address of record was in Bakersfield, California.

2.  The veteran was granted service connection for PTSD, 
evaluated as 10 percent disabling, in a rating decision of 
May 23, 1994.

3.  The veteran's Notice of Disagreement was received on June 
17, 1994.

4.  In June 1995, both the veteran and his wife informed the 
RO that he had been sentenced to 3 years in prison.  However, 
neither of them provided an alternate address by which to 
contact the veteran.

5.  The Statement of the Case was issued to the veteran at 
his last address of record on July 25, 1995.  

6.  The veteran maintains that he did not actually receive 
the Statement of the Case until some time in October 1995, 
and that he responded to it within that same month.  However, 
no communication was received from the veteran regarding his 
claim until August 1, 1996.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal to the rating 
decision of May 23, 1994. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was granted service connection for 
an anxiety reaction in an October 1970 rating decision.  The 
condition was assigned a noncompensable (zero percent) 
disability rating, effective April 12, 1970.

In August 1992 the veteran requested that his service 
connection claim be reopened to include PTSD.  He reported 
that he was having flashbacks, was unable to get a job, and 
was receiving Social Security benefits.  At that time, he 
listed his current address as being in Bakersfield, 
California.

After obtaining medical records in conjunction with the 
veteran's claim, the RO granted service connection for PTSD 
in a rating decision dated May 23, 1994.  The condition was 
assigned a 10 percent disability rating, effective August 7, 
1992.

The veteran's Notice of Disagreement was received June 17, 
1994.  He specifically stated that he disagreed with the VA's 
rating for his PTSD.

In June 1995, the RO received statements from both the 
veteran and his wife that the veteran had been sentenced to 
three years in prison.  A copy of the sentencing decision was 
also submitted at this time showing the sentence began in 
June 1995.  However, neither the veteran nor his wife 
provided an alternate address by which to contact the 
veteran.  Additionally, the veteran requested that his PTSD 
be evaluated based upon the medical evidence of record since 
he could not undergo any further VA examinations until his 
release.

The RO issued a Statement of the Case to the veteran on July 
25, 1995.  This correspondence was addressed to the veteran's 
residence in Bakersfield, California.

In a July 1995 rating decision, the RO denied the veteran's 
claims for an increased evaluation of his PTSD, service 
connection for ulcers, and entitlement to a total rating for 
compensation on the basis of individual unemployability.  
Further, the RO combined the veteran's PTSD with his service-
connected anxiety reaction as it was determined that separate 
ratings constituted pyramiding in violation of law.  The 
veteran was informed of this rating decision by 
correspondence dated July 28, 1995.  This correspondence was 
sent to the veteran's address in Bakersfield, California.

In August 1995, the RO sent correspondence to the veteran's 
address in Bakersfield, which acknowledged receipt of his 
notice of incarceration.  The RO also noted the rating 
decision of July 1995, and that correspondence had been sent 
to the veteran on July 28, 1995.

On August 1, 1996, the veteran reported that he had been 
released from prison on July 28, 1996.  Consequently, he 
requested that he be scheduled for a VA examination in order 
to continue his appeal for his claim of entitlement to a 
disability rating in excess of 10 percent for PTSD.  

The veteran's Notice of Disagreement regarding the timeliness 
of appeal issue was received in October 1996.  He reported 
that he was appealing the recent telephone message which 
informed him that his appeal had expired.  According to the 
veteran, there was a pending issue showing the appeal in 
progress as late as September 26, 1996, when he reportedly 
inquired into the status.  The veteran reported that he had 
written to the VA requesting a decision be made based on his 
medical records since he was unable to take the VA 
examination due to his incarceration.  Moreover, he reported 
that he wrote in October 1995 requesting that his PTSD claim 
be continued.  He reported that this was after he received a 
letter from the VA denying service connection for an ulcer.  
The veteran stated that he found this letter strange, as he 
had never submitted a claim for an ulcer.  

A Statement of the Case on the timeliness of appeal claim was 
issued to the veteran in November 1996.  The RO noted that 
the veteran had been issued a Statement of the Case on July 
25, 1995.  As this was more than 1 year since the original 
rating decision, the veteran had until September 25, 1995, in 
which to perfect his appeal.  The RO found no evidence of any 
communication regarding the appeal, including the alleged 
October 1995 letter from the veteran, until August 1, 1996.  
It was also noted that the veteran had made a telephonic 
inquiry on September 26, 1996, at which time he was informed 
that the appeal period had expired.

The veteran's Substantive Appeal on the timeliness issue was 
received later that same month (November 1996).  He reported 
that he received no mail in July 1995, and that he was not 
allowed any mail.  His wife reportedly forwarded his mail to 
him on August 30, 1995.  However, the veteran contended that 
his wife did not actually receive the Statement of the Case, 
reportedly mailed on July 25, 1995, until September 1995.  
Furthermore, he asserted that he responded as soon as he 
received this correspondence in October 1995.  

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.  

Except etermination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  Once a Statement of the Case is issued, 
the claimant must then file a Substantive Appeal within 60 
days from the date the Statement of the Case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.

A request for an extension of the 60 day period for filing a 
Substantive Appeal may be submitted for good cause.  The 
request for such an extension should be in writing and must 
be submitted prior to the expiration of the time limit for 
filing the Substantive Appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.303. The request for extension must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another VA office.  A denial of a request for 
extension may be appealed to the Board.  38 C.F.R. § 20.303.

With respect to the issue of proper notification, the Court 
of Veterans Appeals (Court) requires only that the VA mail a 
notice to the "latest address then of record," and then the 
law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Ashley 
v. Derwinski, 2 Vet. App 62, 64-65 (1992) (citing to United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  

Analysis.  In the instant case, even though both the veteran 
and his wife reported to the RO in June 1995 that he would be 
incarcerated for three years, neither of them reported an 
alternate address by which to contact the veteran regarding 
his claim.  In the normal course of events, it is a veteran's 
responsibility to keep VA timely appraised of his current 
address and location.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Additionally, the veteran requested that his PTSD be 
evaluated based upon the medical evidence of record since he 
could not undergo any further VA examinations until his 
release.  By his actions, the veteran indicated that he 
wanted his appeal to proceed, and that there was no problem 
for the RO to continue to send correspondence to his address 
in Bakersfield, California, as it was the latest address then 
of record.  This finding is supported by the fact that the 
veteran acknowledged that his wife eventually forwarded his 
mail to him while he was in prison.  In other words, the 
veteran had made arrangements by which he would continue to 
receive his mail even while in prison.

The Board acknowledges that the veteran has contended that he 
was not allowed mail upon his initial incarceration, that his 
wife first forwarded mail to him on August 30, 1995, and that 
his wife reportedly did not receive the Statement of the Case 
until some time in September 1995.  Assuming that these 
statements are true, the Court has held that actual receipt 
cures any defect in notification.  See Shepard v. West, 11 
Vet. App. 518 (1998).  In the instant case, the veteran has 
acknowledged that he received the Statement of the Case some 
time in October 1995, and responded to the RO that same 
month.  However, no com-munication from the veteran is of 
record prior to August 1, 1996.  Even if the veteran received 
the Statement of the Case on the last day of that month - 
October 31, 1995 - this correspondence was still several 
months after the 60 day period to perfect his appeal would 
have ended.  Therefore, even if there was a defect in the 
RO's notification of the Statement of the Case, the veteran 
still failed to timely perfect his appeal following his 
reported actual receipt of this document.

For the reasons stated above, the Board concludes that the 
veteran did not timely perfect a substantive appeal to the 
rating decision of May 23, 1994.  Regarding the benefit of 
the doubt doctrine codified at 38 C.F.R. § 3.102, this 
regulation holds that when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  However, the issue of 
timeliness of a substantive appeal is a question of law; the 
veteran either fulfilled the requirements or he did not.  The 
Court has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since 
the veteran did not fulfill the legal requirements to perfect 
a timely appeal, the benefit of the doubt doctrine is not for 
application in the instant case.  


ORDER

Inasmuch as the veteran did not timely file a substantive 
appeal to the rating decision of May 23, 1994, the benefit 
sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -
